Title: To Thomas Jefferson from James Barbour, 31 December 1824
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Washington
Decr 31t 24
I received yours of the 26th yesterday—In answer permit me to say that I have taken the deepest interest in the result of our application to Congress—more on account of the destination, in the event of Success,  of the fund, than on account of the money itself—Its fate, at the last Session, I presume you recollect, as I believe I wrote you then on the Subject—On arriving here this winter I, immediately, visited a convention of the Virginia Delegation to consult on the most prudent course to be adopted to ensure success—It was then agreed, from the occurrences of the last Session, to origenate the business in the H of Representatives—and it was by agreement confided particularly to Mr Stevenson and my Brother—Mr L. Williams of No. Carolina, the Chairman of the Committee of Claims is my Messmate—And I am happy to be able to inform you that he states the report from the Committee will be favorable—I offer you an expression of my respectJames Barbour